141 F.3d 1168
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Tammy KWIKKEL-ELLIOTT; Plaintiff,William ELLIOTT, Plaintiff-Appellant,v.AID ASSOCIATION FOR LUTHERANS, Defendant-Appellee.
No. 97-3791EM.
United States Court of Appeals, Eighth Circuit.
Submitted March 13, 1998.Filed March 18, 1998.

Appeal from the United States District Court for the Eastern District of Missouri.
Before FAGG and ROSS, Circuit Judges, and EISELE,* District Judge.
PER CURIAM.


1
William Elliott appeals the district court's adverse grant of summary judgment in this retaliation-based employment discrimination action.  Having reviewed the record and the materials submitted by the parties, we see no error by the district court.  The district court has written a well-reasoned opinion in this fact-intensive case, and we conclude that an extended discussion is unnecessary.  We believe the district court is correct, and we affirm on the basis of the district court's memorandum and order.  See 8th Cir.  R. 47B.



*
 The Honorable G. Thomas Eisele, United States District Judge for the Eastern District of Arkansas, sitting by designation